OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court in 1957 *112and maintains an office for the practice of law in Buffalo, New York. The petition alleges that respondent’s law firm was retained to represent a person injured at a construction site in a workers’ compensation claim and in a personal injury-action; that a timely notice of claim was filed against the County of Chautauqua, but that an action was not commenced within the one-year-and-90-day limitations period of General Municipal Law § 50 (i); that respondent, who was responsible for the general supervision and management of the firm’s litigation, falsely represented to the client that a settlement offer had been made; that, when the client rejected that "offer”, respondent falsely represented that a new offer had been made, which the client accepted; that respondent then prepared a fictitious closing statement and disbursed the sum purportedly due the client from respondent’s personal funds; and that respondent falsely represented to the compensation carrier that the third-party action had been settled, compromised the carrier’s lien and disbursed to the carrier the amount of its lien. Respondent admits the false representations.
We conclude that respondent engaged in conduct involving deceit and misrepresentation in violation of DR 1-102 (A) (4) of the Code of Professional Responsibility (22 NYCRR 1200.3 [a] [4]). Petitioner does not dispute respondent’s contention that the amount of compensation disbursed to the client was reasonable and fair. Under the circumstances, including respondent’s 36-year unblemished record in the practice of law, we conclude that he should be censured.
Pine, J. P., Balio, Lawton, Boomer and Davis, JJ., concur.
Order of censure entered.